DETAILED ACTION


1.           The present application is being examined under the pre-AIA  first to invent provisions.

2.            Claims 1, 9, 16, 17, 20-22, 28, 29, 34-36, 40, 42, 44, 46, 48 and 49 are pending upon entry of amendment filed on 1/25/21.

3.           Applicant’s election without traverse of Group I, drawn to a stable liquid formulation comprising an antibody in the reply filed on 1/25/21 is acknowledged.  

Accordingly, claims 28, 29, 34-36, 40, 42, 44, 46, 48 and 49 are withdrawn from further consideration by examiner under 37 CFR.1.142(b) as being drawn to a nonelected invention.

Claims 1, 9, 16, 17, 20-22 are under consideration in the instant application. 

4.	No IDS is of record.

5.        The oath filed on 2/7/19 is acknowledged.

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 9, 16, 17, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 97/04801 in view of WO 97/45140, US2003/0113316 and Merck Index (Merck Index, 10th Ed, 1983, p.797-798).

The ‘801 publication teaches antibody formulations comprising rhuMAbE25 (p.3, lines 29-36, Figs. 9-19) in 3-15mM Histidine (p.15, lines 2-6) at pH 5-7 (p.15, lines 2-3) and 0.005-0.05% polysorbate (p.15, lines 24-34).

The ‘801 publication teaches the antibody formulations having an osmotic pressure of 250-350 mOsm (p. 9, lines 6-9, Fig. 13), a concentration of antibody ranges from at least 80mg/ml to 300mg/ml which includes 100-260 mg/ml (p. 3, lines 8-10), reconstituted formulation being 2-40 times greater than the concentration prior to the lyophilization (p.1, lines 32-35), container enclosing the formulation (p.18, lines 16-30), and various administration methods including injection devices, syringes and auto-injectors (i.e. needless devices p.17, lines 30-35). 

Moreover, the ‘801 publication teaches the concentration of lyoprotectant ranges from 30mM to about 300mM by using trehalose (p. 15, lines 8-15).

The disclosure of the ‘801 publication differs from the claimed invention in that it does not teach the use of  arginine-HCl and kinematic viscosity of less than 50 cs (cs equals to cP as acknowledged in the specification p.22 of the instant application) as recited in claim 9 of the instant application.

The ‘140 publication teaches the kinematic viscosity ranges 1-9 cP (p.9, Table 1 (b)) and the ‘316 publication teaches addition of cyroprotectant (additional excipient, i.e. trehalose and arginine) to provide stability to the protein against freezing-induced stress. 

As it is evidenced by the Merck Index, arginine is strong alkaline and to maintain the pH 5.5 –7 of the formulation of the ‘801 publication addition of acid or association with HCl would be required.  Thus, the teachings of the ‘316 publication meet the limitations of the claimed invention.


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the teaching of ‘316 publication and the ‘140 publication by adding arginine as a form of cryoprotectant and kinematic viscosity to monitor viscosity of the formulation is an obvious way to improve stability of antibody formulation and ensure the viscosity quality of claimed invention. Thus, it is expected to combine teachings above to improve the stability of antibody preparation as in the claimed invention.

From the teachings of references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of invention was made, as evidenced by references, especially in the absence of evidence to the contrary.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claims 1, 9, 16, 17, 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-13, 22-27, 31-34, 37-42, 48, 51-56, 58 and 59 of U.S. Patent No. 6,875,432 B2, of record, in view of US 2004/0191243A1.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets recite a stable liquid antibody formulation comprising  about 80- about 130mg/ml of rhuMab E25 (or 2-40 times higher when reconstituted), histidine buffer, arginine-HCl and polysorbate (claims 1-4, 7-13, 22-27, 31-34, in particular).  The ‘432 patent further teaches that the stable formulation has viscosity less than 50cs and an article of manufature (claims 37-42, 48 and 58-59, in particular).

The ‘432 patent does not recite particular concentration ranges of histidine, arginine and polysorbate.  

However, the ‘243 publication teaches a particular range of histidine being 10-50mM, arginine-HCl being about 60mM and the polysorbate at 0.01 to 0.1% (Table 5, [0094-0105], in particular) and it is well known in the art that addition of arginine in combination of histidine decreases viscosity ([105], in particular).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the concentration ranges of the components of the stabilizing formulation as taught by the ‘243 publication in the stabilizing formulation comprising a buffer comprising histidine, arginine and polysorbate as taught by the ‘909 publication.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the known concentration ranges of the ‘243 publication reduce undue optimization the stabilizing formulation while reducing solution viscosity.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets recite a stable liquid antibody formulation comprising  rhuMab-E25, arginine-HCl at 100-200mM, histine at 10-100mM, polysorbate at 0.01to 0.1% at pH 5.5 wherein a kinematic viscosity is about 50cs or less and an osmolarity ranging from 200mOsm/kg to 450mOsm/kg.  

11.	Claims 1, 9, 16, 17, 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Pat. 8,961,964.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets recite a stable liquid antibody formulation comprising  rhuMab-E25, arginine-HCl at 100-200mM, histine at 10-100mM, polysorbate at 0.01to 0.1% at pH 5.5 wherein a kinematic viscosity is about 50cs or less and an osmolarity ranging from 200mOsm/kg to 450mOsm/kg.  

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 26, 2021


/YUNSOO KIM/Primary Examiner, Art Unit 1644